DETAILED ACTION
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim s 1,2,6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Manter U.S. 2008/0142319 in view of Ohzora et al. 4,808,275..
Regarding claims 1,6 Manter shows a brake disc comprising a fin assembly 20 and two plates 30,40.  Manter indicates throughout the document that the plates and fin assemblies may be manufactured separately.  See para 0028.  Further, the materials chosen for the friction plates 30,40 and fin assemblies may be chosen based upon the application.  In para 0030 Manter indicates that a chrome/nickel alloy coating may be applied to the disc assembly.  In para 0035 Manter states that the nickel alloy coating could be applied to just the fin structure.  See also claim 7 and step e).

	One having ordinary skill in the art at the time the invention was effectively filed would have found it obvious to have applied a nickel or nickel composite coating to just the fin structure or ‘cooling ducts’ (see the various alternative forms in figures 2,4-6) of Manter, by well known methods, such as wet chemical/galvanic processes, as taught by Ohzora, since Manter indicates that the fin structure 20 may be formed separately from the plates and that the coating may be applied only to the fin structure.
Regarding claim 2, as explained above Manter as modified, meets these limitations.
Regarding claims 7 ,8 see para 0028 in Manter.
Claims 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Manter/Ohzora as applied to claim 1 above, and further in view of Carminati U.S. 2019/0056003.
Regarding claim 3 Manter/Ohzora lacks specifically using a chromium alloy as the coating.
However chromium alloy coatings are notoriously well known in the art.
The reference to Carminati shows a brake disc that uses NiCr as part of the coating.
See paragraphs 0023-0030.
 One having ordinary skill in the art at the time the invention was effectively filed would have
found it obvious to have used/substituted a NiCr alloy in the coating applied to the brake rotor of Manter as part of a more improved coating composition as applications warrant since Manter permits variation in the construction of the rotor as applications warrant.  Note also that Manter indicates in para 0031 that a chrome/nickel alloy coating may be used (this should probably be ‘chromium.  
Claims 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Manter/Ohzora as applied to claim 1 above, and further in view of Kuckert et al. U.S. 2013/0153345.
Regarding claim 5 Manter/Ohzora specifically applying a sealing step to the surface of the
brake rotor prior to applying the coating.
The reference to Kuckert et al. in para 0009 states that such a sealing step could improve the
adherence of the coating in addition to sealing any cracks/cavities as a result of the machining
processes.
One having ordinary skill in the art at the time the invention was effectively filed would have
found it obvious to have applied a sealing compound to the rotor of Manter/Ohzura, as modified, prior to the coating process, for the reasons above.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3,5-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P SCHWARTZ whose telephone number is (571)272-7123. The examiner can normally be reached 10:00 A.M.-7:00P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rob Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/CHRISTOPHER P SCHWARTZ/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



2/22/22